                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF VIRGINIA
                                DANVILLE DIVISION

                           CRIMINAL MINUTES – JURY TRIAL
                                              Day 14

Case No.: 4:18CR00000-001                                    Date: 11/6/2019


Defendant: Marcus Jay Davis, custody                   Counsel: Tony Anderson, Melissa
                                                       Friedman, Bev Davis - CJA



PRESENT:       JUDGE:                 Michael F. Urbanski, CUSDJ
               TIME IN COURT:          9:03-10:56; 11:19-12:57; 2:05-4:14; 4:31-6:05 7h 14m
               Deputy Clerk:          Kristin Ayersman
               Court Reporter:        JoRita Meyer
               U. S. Attorney:        Ron Huber, Heather Carlton, Rachel Swartz
               USPO:                  none
               Case Agent:            Devin Taylor, FBI TFO
               Interpreter:           none


                                     LIST OF WITNESSES

    GOVERNMENT                                         DEFENDANT
  1. Harry Torres, Danville PD                    1.
  2. Demetrius Staten
  3. Adam Reynolds, Pittsylvania County
  Sheriff’s Office
  4. Scott Norris, Gibsonville PD - NC
  5. Ayuanna Jeffries
  6. Bethany Robertson
  7. Laquante Adams




PROCEEDINGS:
     Government presents evidence. Officer Torres, sworn. Cross. Witness excused. Mr.
     Staten, sworn – continues direct from 11/5/19. Recess 10:56 Reconvene 11:19 Dft has
     few issues to take up out of the presence of the jury – has transcription to video that will
     be played, for juror use, no obj. Jury returns 11:21. Cross. Redirect. Witness excused.
     Officer Reynolds, sworn. Cross. Witness excused. Officer Norris, sworn. Cross.
       Witness excused. Recess 12:57 Reconvene 2:05. US updates the court/parties on the
       state MJGJ issues. Court notes overlap in time for this case and state MJGJ. Mr.
       Anderson addresses court re upcoming witness, asking to postpone cross until review of
       transcript of direct received. Jury returns. Ms. Jeffries, sworn. No cross. Witness
       excused. Ms. Robertson, sworn. No cross. Witness excused. Mr. Adams, sworn.
       Recess 4:14 Reconvene 4:31 US has copies of four of the GJ transcripts for court and
       parties. Jury returns 4:34. Cross continues. Court dismisses jury for the evening 6:05 –
       to return 11/7/19 at 9am. Court adjourns 6:05.
       Defendant remanded to custody.

Additional Information:
Court addresses parties re Mr. Newman’s testimony from 11/5/19 re state MJGJ. US responds.
Court rules on admission of evidence on flight/consciousness of guilt as stated on record – Court
will allow evidence, will give cautionary instruction to jury, and dft obj noted. Jury returns 9:29.
